DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation “a mating ring carried with the shaft so as to rotate with the shaft”. As the shaft has only previously been recited in the intended use of the preamble of this claim, this limitation is indefinite as it is unclear whether this recitation is a further narrowing of the prior claimed intended use, positively requires the shaft for infringement to occur, or if Applicant intended to positively require all of the limitations in the preamble for infringement to occur. Appropriate clarification and correction is required. For examination purposes Examiner assumes Applicant intended to claim “a mating ring for being carried on the shaft and for rotating therewith”.

Claim 13 recites the limitation “the casing contains a mixture of oil and air”. As the casing has only previously been recited in the intended use of the preamble of this claim, this limitation is indefinite as it is unclear whether this recitation is a further narrowing of the prior claimed intended use, positively requires the casing for infringement to occur, or if Applicant intended to positively require all of the limitations in the preamble for infringement to occur. Appropriate clarification and correction is required. For examination purposes Examiner assumes Applicant intended to claim “for use with the casing when the casing contains a mixture of oil and air” such that it is clearly a further narrowing of the prior claimed intended use.

Allowable Subject Matter
Claims 1-11 and 14-21 are allowed and claims 12-13 should be allowable if amended in the manner as interpreted by Examiner in light of the above 112(b) rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and includes prior art with similar face sealing configurations (i.e. mechanical seals) with metallic bellows (see Sufigi (US 9,447,885), etc. disclosing similar mechanical face seals with bellows and biasing elements in a substantially identical configuration to the claimed configuration) with a variety of joined ends thereof, wherein at least one end of the bellows is welded, and the other end is not welded (see Luxford et al. (US 4,378,119), Watts (US 5,001,116), Itadani et al. (US 2015/0211638), etc. disclosing such a bellows in a mechanical face .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L FOSTER whose telephone number is (571)270-5354. The examiner can normally be reached M-F 9:00am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS L FOSTER/Primary Examiner, Art Unit 3675